Citation Nr: 0601862	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-25 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a waiver of overpayment of Chapter 31 
educational assistance benefits in the amount of $296.07.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from December 1983 to May 
1994.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Committee on 
Waivers and Compromises (COWC) of the Oakland, California, 
Department of Veterans' Affairs (VA) Regional Office (RO).  A 
corrected waiver decision from the COWC was issued in July 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

A review of the record reveals that the COWC had denied the 
veteran's request for a waiver of an overpayment of Chapter 
31 benefits on the basis that recovery would not be against 
the principles of equity and good conscience.  Based upon a 
November 2002 Financial Status Report (FSR), the COWC had 
determined that repayment of the monies owed would not cause 
the veteran undue financial hardship.  However, the Board has 
been unable to locate a copy of this Financial Status Report 
in the claims file.  As a consequence, the breakdown of the 
veteran's monthly income and expenses cannot be reviewed by 
the Board.  Therefore, an attempt must be made to either 
locate a copy of the November 2002 Financial Status Report, 
or to have the veteran submit another.  In addition, since 
the November 2002 FSR would now be more than 3 years old, the 
RO should request updated information from the veteran.

Accordingly, the case is REMANDED for the following:

1.  A copy of the veteran's November 2002 
Financial Status Report must be 
associated with the claims folder.  If 
this report cannot be located, it should 
be so stated, in writing, for the record.  
In addition, the veteran should be 
contacted and requested to submit another 
Financial Status Report, reflecting 
updated information.

2.  Once the above-requested development 
has been completed, the claim for a 
waiver must be readjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a Supplemental statement of 
the case and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

